Judge Haggin
delivered th'é opinion of the.Court.
IN September 1815, Joseph Pollard confessed á judgment in the Shelby circuit court, to Benjamin Pollard, with a provision that “ the execution should be staye¿ until directions might be given for its emanation, by Thomas Pollard;” and at the Juné term 1823, on the motion of Benjamin Pollard, an order was made by the for execution, stating that Thomas had never ordered process; that he had departed this life, that Benjamin had administered on his estate, Execution issued accordingly, and the assignment of error questions the regularity of this order,
Whatever may have been the motive of the parties in giving this superintendence and control of, the execu-^on 1° Thomas Pollard, and whatever may be the legal operation of that provision, it still seems to this court that it was inadmissible, after so great a lapse of time, Up0n the motion of the plaintiff, without process or notice to the defendant^ to make the order.
Reversed with costs.